       Case 5:19-cv-06214-EJD Document 22 Filed 04/02/20 Page 1 of 4



     CENTER FOR DISABILITY ACCESS
 1   Dennis Price, Esq., SBN 279082
 2   Prathima Reddy Price, Esq., SBN 321378
     Mail: PO Box 262490
 3   San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
 4   San Diego, CA 92131
     (858) 375-7385; (888) 422-5191 fax
 5   DennisP@potterhandy.com
 6   Attorneys for Plaintiff
 7
 8
 9                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10
11
      Scott Johnson,                                 Case No.: 5:19-cv-06214-EJD
12
                 Plaintiff,
13
          v.                                         Joint Stipulation to Allow
14                                                   Mediation to Occur via
      Montpelier One LLC, a California               Teleconference
15
      Limited Liability Company; and
16    Does 1-10,
17                                                   Honorable Edward J. Davila
                   Defendants.
18
19
20
          COME NOW THE PARTIES, BY AND THROUGH THEIR COUNSEL
21   OF RECORD, STIPULATE, AS FOLLOWS:
22
23       1. WHEREAS, the parties have set a mediation date of April 21, 2020;

24       2. WHEREAS, local rules presently requiring in-person attendance at ADR
25             events;
26
         3. WHEREAS, the state of California and several counties have declared
27
               public health emergencies related to the emergence of COVID-19;
28




     Joint Stipulation to Allow Teleconference ADR                 Case No. 5:19-cv-06214-EJD
       Case 5:19-cv-06214-EJD Document 22 Filed 04/02/20 Page 2 of 4




 1       4. WHEREAS, on March 19, 2020, Gov. Gavin Newsom has ordered all
 2           Californians to stay at home until further notice;
 3
         5. WHEREAS, the parties have agreed with the consent of the mediator to
 4
             conduct this event remotely to protect against the spread of disease;
 5
 6
         6. Pursuant to ADR Local Rule 5-10(d), the parties make the following

 7           representations:
 8                a. The public health risks detailed in 3-7 above justify relief.
 9
                  b. The individuals to be excused from personal attendance are:
10
                           i. Plaintiff’s Counsel: Prathima R. Price Esq.
11
12                         ii. Plaintiff: Scott Johnson

13                        iii. Defendant’s Counsel: John T. Nguyen, Esq.
14                        iv. Defendant: Montpelier Once LLC
15
                  c. The parties seek approval for all parties to attend remotely, given
16
                      the public health risks associated with travel to the location and
17
18                    attendance in person.

19                d. Individuals with decision making authority will be involved in the
20                    process.
21
                  e. The parties and mediator consent to this request.
22
23       7. THEREFORE, it is hereby stipulated that the ADR proceeding in this
24           matter be allowed to be conducted via teleconference to allow efficient
25           resolution of the claim without unnecessary risks to public health.
26
     IT IS SO STIPULATED.
27
28




     Joint Stipulation to Allow Teleconference ADR                  Case No. 5:19-cv-06214-EJD
       Case 5:19-cv-06214-EJD Document 22 Filed 04/02/20 Page 3 of 4




 1   Dated: April 2, 2020                       CENTER FOR DISABILITY ACCESS
 2
 3
                                                     By: /s/Prathima Reddy Price
 4
                                                        Prathima Reddy Price, Esq.
 5
                                                        Attorneys for Plaintiff
 6
 7
     Dated: April 2, 2020                        LAW OFFICE of JOHN T. NGUYEN
 8
 9
                                                     By:     /s/John T. Nguyen
10                                                         John T. Nguyen, Esq.
11                                                         Attorney for Defendant

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Joint Stipulation to Allow Teleconference ADR                        Case No. 5:19-cv-06214-EJD
       Case 5:19-cv-06214-EJD Document 22 Filed 04/02/20 Page 4 of 4




 1
 2                                  SIGNATURE ATTESTATION
 3
 4
                 I hereby attest that all signatories listed above, on whose behalf this
 5
      Stipulation is submitted, concur in the filing’s content and have authorized
 6
      the filing.
 7
 8
     Dated: April 2, 2020                       CENTER FOR DISABILITY ACCESS
 9
10
11                                                   By: /s/Prathima Reddy Price
12                                                      Prathima Reddy Price, Esq.
13           `                                          Attorneys for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Joint Stipulation to Allow Teleconference ADR                    Case No. 5:19-cv-06214-EJD
